DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “all air-channels that connect the first group of air-channels with the vacuum source.” However, it is not clear as to what this refers. In other words, all claimed air channels can be said to be connected to the vacuum source, and thus it would seem any subset of air channels would be less than the total number of air channels. Correction is required.
Because claims 13-16 and 25 depend from claim 11, they are also rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wotton et al. (2002/0071016).

Regarding claims 11 and 25, Wotton teaches an inkjet printer comprising: 

an air-permeable media-support-layer (fig. 1, item 26) positioned on top of the vacuum table (see fig. 1); 
wherein the vacuum table includes a plurality of cavity rooms (fig. 7, items 744) connected to a vacuum source (fig. 1, item 50) and defines a plurality of vacuum zones on the air-permeable media-support-layer (see fig. 1); 
each of the plurality of cavity rooms is closed by an air-permeable portion of the air-permeable media-support-layer to define a vacuum zone among the plurality of vacuum zones (see figs. 1, 2); 
each of the plurality of cavity rooms includes: 
a space (fig. 7, space 744) defined by a plurality of walls (compare figs. 1, 2, 7, walls forming items 44/744); and 
a bottom layer (fig. 7, layer 704) including a first group of air-channels (see fig. 7, note unlabeled air channels); 
a ratio of width to length of a minimum bounding box of an area defined by the plurality of walls is between 1:1 and 2:5 (see figs. 1, 2, 7, note that circles meet the limitation); 
each of the air-permeable portions includes a second group of air-channels (fig. 2, note air channels in air-permeable member 26), and 
a sum of areas of the second group of air-channels is equal to or larger than a sum of areas of the first group of air-channels (compare figs. 1, 2, 7); and 


Regarding claim 13, Wotton teaches the inkjet printer according to claim 11, wherein a volume of the space defined by the plurality of walls is between 1 mm.sup.3 and 8,000,000 mm.sup.3 (Note that the space defined by the prior art walls necessarily has a volume of less than 8,000,000 mm.sup.3). Also, MPEP 2114 states that, when the general conditions of a claim are known in the prior art, it is not inventive to find optimal ranges through routine experimentation. Here, all structural elements of the claimed invention are disclosed by Wotton except for an explicit mention of volumes, but the claimed volumes represent a simple optimization of ranges.  	Regarding claim 14, Wotton teaches the inkjet printer according to claim 13, wherein an angle between a media-transport direction of the air-permeable media-support-layer and a wall among the plurality of walls and/or between a printhead-movement-direction and a wall among the plurality of walls is between 5 and 85 degrees (Note that circular walls have 360 degrees of angles). 	Regarding claim 15, Wotton teaches the inkjet printer according to claim 14, wherein the air-permeable media-support-layer includes a vacuum belt (see figs. 1, 2). 	Regarding claim 16, Wotton teaches the inkjet printer according to claim 15, wherein each of the plurality of cavity rooms includes an air-permeable ceiling that 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 11 and 13-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wotton.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853